DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-13 are currently pending. 

Response to Arguments
Applicant's arguments filed on 02/18/2022 have been fully considered and are persuasive. In the light of the amendment to the claims filed on 02/18/2022, the previous rejections have been withdrawn. However, upon further consideration, a new ground of rejection is presented below.
Since the previously presented reference of Klee is still being relied upon in the current rejection, the arguments directed to the reference of Klee are not persuasive and are disclosed below.
The applicant argues that the reference of Klee does not teach the dynamic pressure of the blast or recognize the dynamic pressure as a result effective variable. 
However, the dynamic pressure of the blast is a result effective variable modifying the cleaning results.  For example, if the dynamic pressure of the blast is too low, it risks insufficient removal of deposits, while if the dynamic pressure of the blast is too high, it risks equipment damage. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate dynamic pressure of the blast with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Moreover, in regard to the claimed system, since the system disclosed by Klee/Schons includes the structural features of the claimed system, it would be reasonably expected that the system of Klee/Schons can perform at the claimed dynamic pressure of the blast at the claimed distance from the air cannon nozzle.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size or shape of the air cannon nozzle disclosed by Klee/Schons through routine experimentation to modify the dynamic pressure at which the pressurized gas is blasted through the air cannon nozzle for the purpose of removing different deposits.

Drawings
The drawings were received on 02/18/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the large volume tank containing a volume of at least 150 liters”, and claims 6 and 13 recite “large volume of tank having a capacity of at least 150 liters”.  These limitations have not been located in the instant specification. The limitation “at least 150 liters” implies that the volume of the tank can be 150 liters or greater than 150 liters. The specification only discloses “a large volume tank 12, such as a #150 tank to contain a charge of the pressurized gas” ([021] of applicant’s specification).
In addition, claim 1 recites “the charge of pressurized gas having a pressure of at least about 200 psi”, claim 6 recites “the charge having a pressure of at least about 200 psi”, and claim 13 recites “the charge of the pressurized gas to at least about 200 psi”.  These limitations have not been located in the instant specification. The limitation “at least about 200 psi” implies that the pressure can be 200 psi or greater than 200 psi. The specification only discloses “Operating parameters include a pressure increased to 200 psi yields a greater velocity in the released charge with a dramatic increase in dynamic pressure” ([024] applicant’s specification). It is also noted that the term “about” is not defined in the specification. 
Therefore, claims 1, 6 and 13 seem to introduce a new matter. Applicant should amend the claims consistent with the original disclosure and point out specifically where support exists for any newly introduced language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0068258 to Klee et al. (hereinafter “Klee”) in view of WO 2018/141926 to Schons et al. (hereinafter “Schons”).
Regarding claim 1, Klee teaches an air cannon system for removing deposits from the walls of industrial vessels and handling vessels such as kilns [0005], wherein the system comprises a pressurized vessel (reads on “large volume tank”) (figure 2, #22) for containment of a charge of a pressurized gas [0025], a discharge valve (reads on “quick exhaust fitting”) (figure 2, #24) coupled with an outlet of the pressurized vessel (reads on “large volume tank”) (figure 2, #22) (see figure 2), wherein the discharge valve (reads on “quick exhaust fitting”) (figure 2, #24) is operable to release the charge of the pressurized gas to a discharge tube assembly (reads on “air cannon nozzle”) oriented to direct a blast from the pressurized gas at the deposits [0005 and 0029], and a source communicating the pressurized vessel (reads on “large volume tank”) (figure 2, #22) via a gas supply port (figure 2, #28) to selectively charge the pressurized vessel (reads on “large volume tank”) (figure 2, #22) with the charge of the pressurized gas [0025] (see figure 2). In addition, Klee teaches that although the compressed gas is typically air, other gases such as nitrogen and carbon dioxide can be used [0007].
Klee does not teach that the large volume tank has a volume of at least 150 liters, and that the charge of the pressurized gas has a pressure of at least about 200 psi.
However, Schons teaches that gas cannons are well known, and that the storage vessel of a gas cannon can have a volume of 50 L or more [0044]. In addition, Schons teaches that the storage pressure of the gas contained in the storage vessel can be between 5 to 15 bar (approximately between 73 to 218 psi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Klee wherein the pressurized vessel (reads on “large volume tank”) (figure 2, #22) has a volume of at least 150 liters and the charge of the pressurized gas has a pressure of at least about 200 psi, since Schons teaches that the storage vessel of a gas cannon can have a volume of 50 L or more [0044], and that the storage pressure of the gas contained in the storage vessel can be between 5 to 15 bar (approximately between 73 to 218 psi).

Regarding claim 2, Klee/Schons does not teach that a dynamic pressure of the blast at 1 foot from the air cannon nozzle is at least 500 lbf to about 538 lbf. 
However, since the system disclosed by Klee includes the structural features of the claimed system, it would be reasonably expected that the system of Klee/Schons can perform wherein the dynamic pressure of the blast at 1 foot from the air cannon nozzle is at least 500 lbf to about 538 lbf.
 Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size or shape of the air cannon nozzle disclosed by Klee/Schons through routine experimentation to modify the dynamic pressure at which the pressurized gas is blasted through the air cannon nozzle for the purpose of removing different deposits.

Regarding claim 3, Klee/Schons does not teach that a dynamic pressure of the blast is at least 100 lbf at a downstream position of between about 10 feet to about 12 feet from the air cannon nozzle. 
However, since the system disclosed by Klee/Schons includes the structural features of the claimed system, it would be reasonably expected that the system of Klee/Schons can perform wherein the dynamic pressure of the blast is at least 100 lbf at a downstream position of between about 10 feet to about 12 feet from the air cannon nozzle.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size or shape of the air cannon nozzle disclosed by Klee/Schons through routine experimentation to modify the dynamic pressure at which the pressurized gas is blasted through the air cannon nozzle for the purpose of removing different deposits.

Regarding claim 4, Klee/Schons does not teach that a dynamic pressure of the blast is at least 50 lbf at a downstream position of at least 12 feet from the air cannon nozzle.  
However, since the system disclosed by Klee/Schons includes the structural features of the claimed system, it would be reasonably expected that the system of Klee/Schons can perform wherein the dynamic pressure of the blast is at least 50 lbf at a downstream position of at least 12 feet from the air cannon nozzle.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size or shape of the air cannon nozzle disclosed by Klee/Schons through routine experimentation to modify the dynamic pressure at which the pressurized gas is blasted through the air cannon nozzle for the purpose of removing different deposits.

Regarding claim 5, Klee/Schons does not teach that a dynamic pressure of the blast is at least 300 lbf to a downstream position of at least about 3 feet to about 4 feet from the air cannon nozzle.  
However, since the system disclosed by Klee/Schons includes the structural features of the claimed system, it would be reasonably expected that the system of Klee/Schons can perform wherein the dynamic pressure of the blast is at least 300 lbf to a downstream position of at least about 3 feet to about 4 feet from the air cannon nozzle.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size or shape of the air cannon nozzle disclosed by Klee/Schons through routine experimentation to modify the dynamic pressure at which the pressurized gas is blasted through the air cannon nozzle for the purpose of removing different deposits.

Regarding claim 6, Klee teaches a method for cleaning deposits from the walls of industrial vessels and handling vessels such as kilns [0005], the method comprising the steps of charging a pressurized vessel (reads on “large volume tank”) (figure 2, #22) for containment of a charge of a pressurized gas [0025], communicating a source of the pressurized gas with the pressurized vessel (reads on “large volume tank”) (figure 2, #22) to charge the pressurized vessel (reads on “large volume tank”) (figure 2, #22) with the charge of pressurized gas [0025], and operating a discharge valve (reads on “quick exhaust fitting”) (figure 2, #24) coupled with an outlet of the pressurized vessel (reads on “large volume tank”) (figure 2, #22) (see figure 2), wherein the discharge valve (reads on “quick exhaust fitting”) (figure 2, #24) is operable to release the charge of the pressurized gas to a discharge tube assembly (reads on “air cannon nozzle”) oriented to direct a blast from the pressurized gas at the deposits [0005 and 0029]. Furthermore, Klee teaches that although the compressed gas is typically air, other gases such as nitrogen and carbon dioxide can be used [0007].
Klee does not teach that the large volume tank has a volume of at least 150 liters, and that the charge of the pressurized gas has a pressure of at least about 200 psi.
However, Schons teaches that gas cannons are well known, and that the storage vessel of a gas cannon can have a volume of 50 L or more [0044]. In addition, Schons teaches that the storage pressure of the gas contained in the storage vessel can be between 5 to 15 bar (approximately between 73 to 218 psi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Klee wherein the pressurized vessel (reads on “large volume tank”) (figure 2, #22) have a volume of at least 150 liters and the charge of the pressurized gas has a pressure of at least about 200 psi, with a reasonable expectation of success, since Schons teaches that the storage vessel of a gas cannon can have a volume of 50 L or more [0044], and that the storage pressure of the gas contained in the storage vessel can be between 5 to 15 bar (approximately between 73 to 218 psi). 

Regarding claim 7, Klee does not teach that a dynamic pressure of the blast at 1 foot from the air cannon nozzle is at least 500lbf.
However, the dynamic pressure of the blast is a result effective variable modifying the cleaning results.  For example, if the dynamic pressure of the blast is too low, it risks insufficient removal of deposits, while if the dynamic pressure of the blast is too high, it risks equipment damage. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate dynamic pressure of the blast with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 8, Klee/Schons does not teach that the blast is directed with a dynamic pressure of at least 100lbf to a downstream position of at least 12 feet from the air cannon nozzle.
However, the dynamic pressure of the blast is a result effective variable modifying the cleaning results.  For example, if the dynamic pressure of the blast is too low, it risks insufficient removal of deposits, while if the dynamic pressure of the blast is too high, it risks equipment damage. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate dynamic pressure of the blast with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 9, Klee/Schons does not teach that the blast is directed with a dynamic pressure of at least 50lbf to a downstream position of at least 14 feet from the air cannon nozzle.
However, the dynamic pressure of the blast is a result effective variable modifying the cleaning results.  For example, if the dynamic pressure of the blast is too low, it risks insufficient removal of deposits, while if the dynamic pressure of the blast is too high, it risks equipment damage. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate dynamic pressure of the blast with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 10, Klee further teaches that upon opening of the discharge valve, a portion of the pressurized gas within the pressurized vessel blasts out of the pressurized vessel and through the fluid passageway of the discharge tube assembly (reads on the limitation “the nozzle is a high velocity nozzle”) [0029].

Regarding claim 11, Klee/Schons does not teach that the blast is directed with a dynamic pressure of at least 500lbf at a downstream position of at least 1 foot from the air cannon nozzle.
However, the dynamic pressure of the blast is a result effective variable modifying the cleaning results.  For example, if the dynamic pressure of the blast is too low, it risks insufficient removal of deposits, while if the dynamic pressure of the blast is too high, it risks equipment damage. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate dynamic pressure of the blast with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 12, Klee/Schons does not teach that the blast is directed with a dynamic pressure of at least 300lbf at a downstream position of at least 4 feet from the air cannon nozzle.
However, the dynamic pressure of the blast is a result effective variable modifying the cleaning results.  For example, if the dynamic pressure of the blast is too low, it risks insufficient removal of deposits, while if the dynamic pressure of the blast is too high, it risks equipment damage. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate dynamic pressure of the blast with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 13, Klee teaches an air cannon system for removing deposits from the walls of industrial vessels and handling vessels such as kilns [0005], wherein the system comprises a pressurized vessel (reads on “large volume tank”) (figure 2, #22) for containment of a charge of a pressurized gas [0025], a discharge valve (reads on “quick exhaust fitting”) (figure 2, #24) coupled with an outlet of the pressurized vessel (reads on “large volume tank”) (figure 2, #22) (see figure 2), wherein the discharge valve (reads on “quick exhaust fitting”) (figure 2, #24) is operable to release the charge of the pressurized gas to a discharge tube assembly (reads on “air cannon nozzle”) oriented to direct a blast from the pressurized gas at the deposits [0005 and 0029], and a source communicating the pressurized vessel (reads on “large volume tank”) (figure 2, #22) via a gas supply port (figure 2, #28) to selectively charge the pressurized vessel (reads on “large volume tank”) (figure 2, #22) with the charge of the pressurized gas [0025] (see figure 2). In addition, Klee teaches that although the compressed gas is typically air, other gases such as nitrogen and carbon dioxide can be used (reads on the limitation “the pressurized gas has a density greater than that of air at an equivalent temperature and pressure”) [0007].
Klee does not teach that the large volume tank has a volume of at least 150 liters, and that the charge of the pressurized gas has a pressure of at least about 200 psi.
However, Schons teaches that gas cannons are well known, and that the storage vessel of a gas cannon can have a volume of 50 L or more [0044]. In addition, Schons teaches that the storage pressure of the gas contained in the storage vessel can be between 5 to 15 bar (approximately between 73 to 218 psi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Klee wherein the pressurized vessel (reads on “large volume tank”) (figure 2, #22) has a capacity of at least 150 liters and the charge of the pressurized gas has a pressure of at least about 200 psi, since Schons teaches that the storage vessel of a gas cannon can have a volume of 50 L or more [0044], and that the storage pressure of the gas contained in the storage vessel can be between 5 to 15 bar (approximately between 73 to 218 psi).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714